[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-11558           NOVEMBER 30, 2011
                                        Non-Argument Calendar          JOHN LEY
                                                                         CLERK
                                      ________________________

                                D.C. Docket No. 1:09-cv-00173-KOB



R. CRAWFORD WELCH,
GILES F. CRIDER,

lllllllllllllllllllllllllllllllllllllll                          lPlaintiffs - Appellants,

    versus

F. MARION CAIN, III,
in his individual capacity,
CALHOUN COUNTY COMMISSION, THE,


llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (November 30, 2011)

Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.
PER CURIAM:

       R. Crawford Welch and Giles F. Crider appeal from the dismissal with

prejudice of their complaint alleging that the defendants, including their former

supervisor, Marion Cain III, at the Center for Domestic Preparedness (“CPD”)

violated their First Amendment rights.1 Welch and Crider allege in their

complaint that while they were employed by the CPD they made numerous

disclosures involving matters of public concern about corruption, fraud, sexual

harassment, and waste of government funds at CPD. They allege that when the

defendants found out that they made such disclosures, the defendants terminated

them. The district court dismissed Welch’s and Crider’s First Amendment claims

against Cain, concluding that the claims could not be sustained because the

Supreme Court’s decision in Bush v. Lucas, 462 U.S. 367 (1983), precludes

federal employees from bringing a damages claim for retaliatory discharge under

the First Amendment.

       We review de novo the district court’s grant of a motion to dismiss for


       1
         The district court previously dismissed all claims against defendants, Janet Napolitano,
Secretary of the Department of Homeland Security, and the Center for Domestic Preparedness,
and dismissed, as to all defendants, Welch’s and Crider’s claims under the State Employees
Protection Act (SEPA) and their Equal Protection Claim under the Fourteenth Amendment.
They are not appealing any of these rulings. Welch and Crider also voluntarily dismissed their
claims against defendant, Calhoun County Commission. Thus, the only issue in this appeal is the
dismissal of the Welch’s and Crider’s First Amendment claims against defendant, Cain.

                                               2
failure to state a claim, accepting all the factual allegations as true and construing

them in the light most favorable to the plaintiffs. Amnesty Int’l, USA v. Battle,

559 F.3d 1170, 1176 (11th Cir. 2009). Having considered the arguments of the

parties and having reviewed the allegations in the complaint in the light most

favorable to Welch and Crider, we affirm the dismissal of their complaint.

      Here, Welch and Crider have alleged that during all material times, they

were employed by the Defendants, which included Janet Napolitano, the Secretary

of Homeland Security, the CDP, and Cain, the then Director of the CDP. Each of

these defendants is a federal government entity or official. Despite these

allegations, Welch and Crider argue on appeal that they have not alleged that they

are federal employees, and thus, it would be improper to dismiss their complaint at

this stage of the litigation. This argument is without merit. The complaint alleges

that “[a]t all material times, the plaintiffs were employed by the Defendants.” The

only defendant at issue in this appeal is Cain, the former Director of the CDP, a

federal agency. Although the complaint does not explicitly use the words

“federal” employees, the only reasonable inference that can be drawn from all of

the allegations in the complaint, is that Welch and Crider were federal employees




                                           3
at the CDP.2

       Accordingly, we see no error in the district court’s dismissal of Welch’s and

Crider’s First Amendment claims against defendant, Cain.

AFFIRMED.




       2
           Welch and Crider argue that they are “contract” employees for a federal agency and that
this status would not preclude their cause of action. We need not decide whether Bush would
preclude a “contract” employee from stating a cause of action under the First Amendment,
because even construing all of the allegations in the complaint in the light most favorable to
Welch and Crider, we so no basis to conclude that they have alleged that they are “contract”
employees.

                                                4